





CITATION: Hollinger Inc. (Re), 2011 ONCA 579



DATE: 20110908



DOCKET: C53706



COURT OF APPEAL FOR ONTARIO



Goudge, Sharpe and Karakatsanis JJ.A.



BETWEEN



In the Matter of the
Companies
          Creditors Arrangement Act
, R.S.C. 1985, c. C-36, As Amended




And in
          the Matter of a Proposed Plan of Compromise or Arrangement with Respect to Hollinger Inc.,
          4322525 Canada Inc. and Sugra Limited




Applicants



Earl A. Cherniak Q.C., Kenneth D.
          Kraft and Jason Squire, for Conrad Black and Conrad Black Capital Corporation

Paul D. Guy and Faren Bogach, for
          Daniel Colson

Michael E. Barrack and Megan
          Keenberg, for Hollinger Inc.

John Lorn McDougall, Q.C., Norman J. Emblem and Matthew Fleming, for KPMG LLP

Ronald Foerster, for Torys LLP

David C. Moore, for Catalyst Fund
          General Partner I Inc.

George Benchetrit, for the
          Indenture Trustee.



Lawrence Thacker for Ernst &
          Young Inc., Monitor



Heard: August 24, 2011



On appeal from the order of Justice Colin L. Campbell of the
          Superior Court of Justice dated February 5, 2011.



By the Court:



[1]

Conrad Black and Conrad Black
    Capital Corporation (Black) appeal a sealing order redacting the amounts to
    be paid by the respondents, Torys LLP and KPMG LLP Canada, to the respondent,
    Hollinger Inc., pursuant to two proposed settlement agreements. The settlement agreements
    were made in the context of a
Companies Creditor Arrangement Act
(CCAA) proceeding and are subject to court approval.  The sealing order
    provides for the immediate full disclosure of all terms of the settlements,
    other than the amounts to be paid, and details as to the manner of payment in
    the Torys agreement.  The sealing order further provides that any non-settling
    party may have access to the redacted information upon signing a
    confidentiality agreement only to use the redacted information in the
    settlement approval proceeding. The sealing order terminates upon final
    approval of the settlements.

[2]

For the following reasons, we
    reject Blacks argument that the sealing order constitutes a serious and
    unjustified infringement of the open court principle and dismiss the appeal.

FACTS

[3]

Hollinger and two related
    corporations have been granted CCAA protection pursuant to a Commercial List
    order made in August 2007.  The order appoints a Litigation Trustee to deal
    with the assets available to Hollingers creditors which consist almost
    entirely of Hollinger's claims against former officers, directors and advisors,
    including Black, Torys and KPMG.

[4]

Black asserts a claim against
    Hollinger in the CCAA proceedings, as well as claims for contribution and indemnity
    against Torys and KPMG in relation to several claims asserted against him by
    Hollinger.

[5]

Settlement discussions and
    mediations between Hollinger, the Litigation Trustee, Torys and KPMG led to
    two settlement agreements that require court approval.  The draft settlement
    agreements were circulated to all parties with the amounts to be paid by way of
    settlement redacted.  The respondents moved before the judge dealing with the
    CCAA proceedings for the sealing order that is the subject of this appeal.  The
    crucial paragraph of the affidavit filed by Hollinger in support of that motion
    reads as follows:

21. In my view, disclosure of the commercially
    sensitive terms contained in the Settlements and the strategy of the Litigation
    Trustee and other confidential details relating to Litigation Assets set out in
    the Litigation Trustee's Report would undermine the Litigation Trustees
    initiatives with respect to the remaining Litigation Assets including, without
    limitation, any possible settlements the Litigation Trustee may reach in
    respect of any of the remaining Litigation Assets and litigation with KPMG or
    Torys, in the event that the settlements are not approved.

[6]

The Litigation Trustees Report
    has since been disclosed. There was no cross-examination on that affidavit.

[7]

Although the terms of the
    settlements are not directly at issue on this appeal, Black relies on the fact
    that both settlement agreements provide for a bar order that would prevent
    anyone sued by Hollinger; any shareholder, officer, director, or creditor of
    Hollinger; and any person who could claim rights or interest through Hollinger,
    from making any claim against Torys or KPMG in relation to the advice given by
    those parties to Hollinger.  Black points out that the bar orders would
    extinguish his indemnity claims against Torys and KPMG.  On the other hand, the
    respondents submit that the bar orders are economically neutral for Black and
    other non-settling defendants. This is because Hollinger waives its right to
    claim joint and several liability with respect to shared liability between
    settling and non-settling defendants if the non-settling defendant can
    establish a right to contribution and indemnity from a settling defendant.

DECISION OF THE MOTION JUDGE

[8]

The motion judge found that
    litigation settlement privilege applied to the terms of the two settlement
    agreements.  He concluded that the onus to establish that a sealing order
    protecting the confidentiality of the amounts of the settlements was in the
    public interest had been satisfied and that the test set out in
Sierra Club
    of Canada v. Canada (Minister of Finance),
[2002] 2 S.C.R. 522 (
Sierra
    Club
) had been met.

[9]

On the motion judge's suggestion,
    the sealing order included a "comeback" clause, permitting any party
    affected by the settlement motion to request relief from the sealing order if
    it operated in a manner that would prevent that party from making full
    submissions as to the approval of the settlement.

ISSUES

[10]

Black submits:


1.

That
      the evidence was insufficient to justify a sealing order and departure from the
      open court principle;

2.

That
      the requirement that a party seeking disclosure of the settlement amounts must sign
      a confidentiality agreement imposes an undue burden; and

3.

That
      the respondents have waived privilege.


ANALYSIS

1. Sufficiency of the evidence to justify a
    sealing order.

[11]

It is common ground that the
    motion judge applied the correct legal test, namely that laid down by the
    Supreme Court of Canada in
Sierra Club
at para. 53:

A
    confidentiality order  should only be granted when:

(a) such an order is
    necessary in order to prevent a serious risk to an important interest,
    including a commercial interest, in the context of litigation because
    reasonably alternative measures will not prevent the risk; and

(b) the salutary effects of the
    confidentiality order, including the effects on the right of civil litigants to
    a fair trial, outweigh its deleterious effects, including the effects on the
    right to free expression, which in this context includes the public interest in
    open and accessible court proceedings.

[12]

Before us, there were two
    significant concessions.

[13]

First, the respondents indicated
    that they place no reliance upon the portions of the Litigation Trustees
    affidavit referring to the commercial sensitivity of the redacted terms of
    the settlement.  They rely solely upon the evidence that public disclosure of
    the settlement amounts before the agreements had been approved would undermine
    the Litigation Trustees initiatives with respect to  litigation with KPMG or
    Torys, in the event that the settlements are not approved.

[14]

Second, Black conceded that his
    attack on the terms of the sealing order rests on the open court principle and
    that he does not assert that the terms of the sealing order give rise to any
    procedural disadvantage.

[15]

The respondents assert that their
    interest in maintaining the confidentiality of the amounts of the proposed
    settlements falls squarely within litigation settlement privilege. Simply put,
    the respondents say that should the settlement agreements not be approved, they
    would be unfairly prejudiced in the litigation that would follow if they had to
    disclose publicly the amounts they were prepared to pay or accept in settlement
    of the claims asserted by the Litigation Trustee.

[16]

It is well established that in
    order to foster the public policy favouring the settlement of litigation, the
    law will protect from disclosure communications made where;


1)

there
      is a litigious dispute;

2)

the
      communication has been made 
with the express or
        implied intention it would not be disclosed in a legal proceeding in the event
        negotiations failed; and

3)

the purpose of the communication is to attempt to effect a
      settlement: see

Bryant,
      Lederman & Fuerst,
The Law of Evidence in Canada
, 3d ed. (Markham:
      LexisNexis, 2009) at p. 1033, § 14.322);
Inter-Leasing Inc. v. Ontario
        (Minister of Finance)
(2009)
,

256
          O.A.C. 83 (Div. Ct.).


[17]

We agree with the motion judge
    that those conditions are met here.  We see no error in the motion judges
    conclusion that [l]itigation settlement privilege  applies in this case at
    least until the Court either accepts or rejects the settlement.  In the
    context of this case, Hollinger, Torys and KPMG have a legally protected
    interest in being afforded a zone of confidentiality to shelter the most
    sensitive aspect of their proposed settlement.

[18]

The sealing order protects
    litigation settlement privilege and thereby fosters the strong public interest
    in the settlement of disputes and the avoidance of litigation.  
This policy
    promotes the interests of litigants generally by saving them the expense of
    trial of disputed issues, and it reduces the strain upon an already
    overburdened provincial Court system
, (
Kelvin Energy Ltd. v. Lee,
[1992] 3 S.C.R. 235, at p. 259, citing
Sparling v. Southam Inc
. (1988),
    66 O.R. (2d) 225 (Ont. H.C.), at p. 28 (emphasis added by the Supreme Court)).

[19]

The rationale for litigation
    settlement privilege is that unless parties have an assurance that their
    efforts to negotiate a resolution will not be used against them in litigation
    should they fail to resolve their dispute, they will be reluctant to engage in
    the settlement process in the first place.  A legal rule that created a
    disincentive of that nature would run contrary to the public policy favouring
    settlements.

[20]

We agree with the respondents that
    litigation settlement privilege constitutes a social value of super-ordinate
    importance capable of justifying a sealing order that limits the open court
    principle.

[21]

In our view, it was open to the
    motion judge to conclude under the
Sierra
test that the salutary effects
    of the sealing order outweighed its deleterious effects on the important right
    to free expression and the public interest in open and accessible court
    proceedings.

[22]

While the evidence led in support
    of the sealing order is limited to a bald statement that full disclosure of the
    terms of the settlement agreement would undermine the Litigation Trustees
    initiatives with respect to  litigation with KPMG or Torys, in the event that
    the settlements are not approved, in light of the strong public policy
    favouring settlements and the recognized privilege that protects the
    confidentiality of settlement discussions, the motion judge did not err in
    concluding that the evidence was sufficient to satisfy the onus under the
Sierra
test.

[23]

We agree with the respondents that
    the motion judges sealing order was a minimal intrusion on the open court
    principle and on the procedural rights of the non-settling parties.  The
    sealing order protected only the amounts of the settlements and it gave the non-settling
    parties ready access to the amounts of the settlement upon signing a
    confidentiality agreement.  The come back clause allowed any party to return
    to court for a reassessment of the need for the sealing order should the
    circumstances change.

[24]

We do not accept Blacks
    submission that these are concluded agreements for which the litigation
    settlement privilege is spent.  The settlement agreements at issue here have no
    legal effect until they are approved.  In the context of this litigation and these
    settlement discussions, we are satisfied that just as the threat of disclosure
    of pre-resolution discussions would likely discourage parties from attempting
    to settle, so too would the threat of disclosure of their tentative settlement
    requiring court approval. We add, however, that our conclusion on the
    privileged nature of a settlement requiring court approval is based on the
    facts and circumstances of this case, and we leave to another day the issue of whether
    the privilege always attaches to other settlements requiring court approval,
    for example, class action settlements or infant settlements, where different
    values and considerations may apply.

[25]

Nor do we agree with Blacks
    argument that because the litigation settlement privilege would still prevent
    any party from introducing the terms of the settlement into evidence in any
    trial that might follow should the court not approve the settlements, the information
    can now be made available to the public at large.  We know of no authority that
    limits the reach of litigation settlement privilege in this manner.  Moreover,
    the argument that no harm could flow from full public disclosure appears to us
    to ignore the practical reality that allowing for full public disclosure of all
    terms of the settlement agreements prior to court approval would have a very
    perverse effect on the desired incentives to engage in settlement discussions
    in the context of high stakes, high profile litigation.

2. Did the confidentiality agreement impose
    an undue burden?

[26]

We see no merit in the submission
    that Blacks right to obtain disclosure of the settlement amounts was unduly
    burdened by the term of the sealing order requiring him to sign a
    confidentiality agreement as a pre-condition to disclosure.  This term of the
    sealing order protects the non-settling parties procedural right to have full
    access to the terms of the settlement agreements while maintaining the
    protection of the litigation settlement privilege.  It is only if Black uses
    the privileged information for some improper purpose that he would face the
    prospect of some sanction for breach. Contrary to the submission that that
    sanction would inevitably be draconian, it would be a matter for the
    discretion of the court to decide an appropriate sanction in the circumstances
    and we see no reason to fear that the court would decide to impose a sanction
    that did not fit the circumstances of the case.

[27]

We add here that we do not
    consider the terms of the bar orders relevant to the issue of the sealing
    order.  Neither the motion judge nor this court was asked to pass upon the
    appropriateness of the bar orders at this stage and as the sealing order allows
    Black to obtain full disclosure of the terms of the settlement, Black suffers
    no disadvantage if he chooses to challenge the settlement on the ground that
    the bar orders should not be approved.

3. Did the respondents waive privilege?

[28]

Black submits that by putting
    virtually all of the terms of the settlements on the public record and by
    disclosing the redacted portions of the settlement agreements to those
    non-settling parties who sign confidentiality agreements, the respondents have
    waived privilege.

[29]

We disagree.  These terms were
    imposed by court order (albeit at the suggestion of the parties) and we fail to
    see how or why abiding by the terms of a court order should result in a finding
    that a party has waived privilege.  Moreover, in our view, this argument is
    inconsistent with Blacks purported reliance on the open court principle as
    requiring disclosure of the settlement amounts.  The terms of the order said to
    amount to a waiver of privilege were plainly motivated to ensure that the
    sealing order was minimally intrusive on the open court principle.  To accept
    Blacks submission that those terms of the order constitute waiver would be to
    require sealing orders to be more restrictive than necessary to protect the
    public interest in fostering settlements.  Such a rule would be self-defeating
    and contrary to the public interest in open access to court proceedings.

4.
    Conclusion

[30]

We conclude that the sealing order
    strikes an appropriate balance between the public interest in  the promotion of
    settlements and the public interest in the open court principle:



(i)

the public
        interest in the promotion of settlements and the protection of settlement
        privileged information and communications is met by the sealing of the redacted
        portions of the settlement agreements from the public record; and

(ii)

the public
        interest in the open court principle is met by the public disclosure of all but
        the redacted terms of the settlement agreements, and the time-limited nature of
        the sealing order, lasting only so long as the settlements remain contingent on
        court approval.



[31]

In addition, the sealing order
    strikes the appropriate balance between the competing private interests of the
    parties:



(i)

the settling
        parties interest in maintaining the confidentiality of their privileged
        information is met by the sealing of the redacted portions of the Settlement
        Agreements;

(ii)

the interests of
        all non-settling defendants (including Black) are met by the approval of the
        confidentiality agreement provision affording them access to the redacted
        portions of the settlement agreements and thereby enabling them to respond
        meaningfully to the settlement approval motion.



DISPOSITION

[32]

The appeal is dismissed. In
    accordance with the agreement of counsel, the respondents Hollinger, Torys and
    KPMG are entitled to costs of $10,000 each, inclusive of disbursements and
    applicable taxes.

S.T. Goudge J.A.

Robert J. Sharpe J.A.

Karakatsanis J.A.

RELEASED:  September 8, 2011


